DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are currently pending and examined below. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control unit,” “acquisition unit,”  “image processing unit,” and “identification unit” in claims 2-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional languages “control,” “move,” “acquiring,” “generating,” “identifying,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: items 146, 142, 144 (Fig. 3), and item 147 (Fig. 18), respectively.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objection
Claim 17 is objected to for the following informality.  Specifically, the limitation “fig” should be replaced with --fog-- to correct a typographical error.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention
	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a) 
	As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claim 1 is directed toward a generic system to display information. Therefore, it can be seen that it falls within one of the four statutory categories of invention.  However, the claim clearly does not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 1 is directed to an abstract idea of displaying information; which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, i.e., various units that are embodied on a generic computer and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of displaying information is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Dependent claims 2-8 and 10-12 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-8 and 10-12 are also rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case 

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sabelstrom et al. (US 2008/0272562, hereafter “Sabelstrom”). 
With respect to claim 1, Sabelstrom discloses a surroundings monitoring apparatus (1, Fig. 1) comprising a display control unit (6, Fig. 1) which displays a state where a vehicle height serving as a height of a vehicle is changing on a screen of a display portion in a case where the vehicle height is changing (¶44). 
With respect to claim 2, Sabelstrom further discloses wherein the display control unit displays on the screen of the display portion at least one of a first vehicle image showing the vehicle at a first position on the screen corresponding to the vehicle height before change (e.g. Fig. 4) and a second vehicle image showing the vehicle at a second position on the screen corresponding to the vehicle height after change (Fig. 3), and displays a third vehicle image showing the vehicle between the first position and the second position on the screen (Fig. 5 and ¶44, “display 4 may show the progress of the vehicle changing height or tilting”).
With respect to claim 3, Sabelstrom further discloses wherein the display control unit moves the third vehicle image in a direction where the vehicle height is changing until the vehicle height reaches a target height (¶44, “display 4 may show the progress of the vehicle changing height or tilting” target height illustrated in Fig. 3).
With respect to claim 4, Sabelstrom further discloses wherein the display control unit repeatedly moves the third vehicle image between the first position and the second position on the screen in the direction where the vehicle height is changing until the vehicle height reaches the target height (¶44, “display 4 may show the progress of the vehicle changing height or tilting” target height illustrated in Fig. 3).
Sabelstrom further discloses an acquisition unit acquiring the vehicle height, wherein the display control unit moves the third vehicle image to the second position based on the vehicle height acquired by the acquisition unit (¶ 11 and ¶ 44).
With respect to claim 6, Sabelstrom further discloses an acquisition unit acquiring the vehicle height, wherein the display control unit moves the third vehicle image to the second position based on the vehicle height acquired by the acquisition unit (¶ 11 and ¶ 44).
With respect to claim 10, Sabelstrom further discloses wherein the display control unit displays the third vehicle image in a display mode different from the first vehicle image and the second vehicle image (Fig. 5).
With respect to claim 11, Sabelstrom further discloses wherein the display control unit moves a position of an index line on the screen based on a height of an imaging unit obtained after the vehicle height is changed to a target height, the imaging unit being mounted at the vehicle, in a case where the index line is displayed on the screen at a time the change of the vehicle height is started (Figs. 3-5, air bellows 5 position variations corresponding to index line position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom in view of Ferrebee, JR. et al. (US 2007/0010944, hereafter “Ferrebee”).
Sabelstrom does not expressly disclose wherein the display control unit displays the third vehicle image on a first image including the first vehicle image in a case where the300410 AI-P20170852US first image is displayed on the screen at a time the change of the vehicle height is started.   Nevertheless, such specific way of displaying is well understood and known in the art of digital display (e.g. cursor trail when moving a computer mouse in order to see the mouse pointer and track its movement more conveniently).  For example, Ferrebee teaches one such display to track vehicle position (e.g. Fig. 1 -display 1C- and ¶94, AV1 movement is tracked on one display and at different intervals T1-T4).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ferrebee into the invention of Sabelstrom in order to further improve the operator awareness to be able to track the vehicle height adjustment more intuitively by simultaneously displaying the original vehicle position as well as subsequent positions as the vehicle moves toward the target position. 
With respect to claim 8, Sabelstrom does not expressly disclose wherein the display control unit displays a third image including one of the first vehicle image and the second vehicle image on the screen in a case where a second image excluding the first vehicle image is displayed on the screen at a time the change of the vehicle height is started, and displays the third vehicle image on the third image.   Nevertheless, such specific way of displaying is well understood and known in the art of digital display (e.g. cursor trail when moving a computer mouse in order to see the mouse pointer and track its movement more conveniently).  For example, Ferrebee teaches one such display to track vehicle position (e.g. Fig. 1 -display 1C- and ¶94, AV1 movement is tracked on one display and at different intervals T1-T4).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the Ferrebee into the invention of Sabelstrom in order to further improve the operator awareness to be able to track the vehicle height adjustment more intuitively by simultaneously displaying the original vehicle position as well as subsequent positions as the vehicle moves toward the target position. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom in view of Ferrebee and in further view of Ohno et al. (US 9,077,861, hereafter “Ohno” included in the IDS dated 4/9/2019). 
With respect to claim 12, Sabelstrom does not expressly disclose an image processing unit generating the second image by converting a captured image captured by an imaging unit mounted at the vehicle with a predetermined conversion content, wherein the second image is an overhead view image viewing surroundings of the vehicle from an upper side, the image processing unit generates the overhead view image after the vehicle height is changed to a target height, the overhead view image being obtained by converting the captured image with the predetermined conversion content based on a height of the imaging unit after the vehicle height is changed.  However, Ohno, in the same field of invention, teaches an image processing system (abstract) that produces overhead view from captured images that reflects positional relationships and variations from different viewpoints (Figs. 3, 5 and 7).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ohno into the invention of Sabelstrom in order to further improve the operator awareness to intuitively recognize the positional relation between the vehicle and its surrounding (see the paragraph bridging Columns 1 and 2 of Ohno). 
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom in view of Ohno. 
Sabelstrom does not expressly disclose wherein the display control unit adjusts a three-dimensional image showing the vehicle to conform to a change of a state of the vehicle, and displays the adjusted three-dimensional image with a viewpoint with which a part of the three-dimensional image corresponding to a portion of the vehicle operated as the change of the state of the vehicle is displayable.  However, Ohno, in the same field of invention, teaches an image processing system (abstract) that produces overhead view from captured images that reflects positional relationships and variations from different viewpoints (abstract and Figs. 3, 5 and 7, with the state of vehicle broadly interpreted, consistent with the specification, to any change of position or location).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ohno into the invention of Sabelstrom in order to further improve the operator awareness to intuitively recognize the positional relation between the vehicle and its surrounding (see the paragraph bridging Columns 1 and 2 of Ohno). 
With respect to claim 14, Sabelstrom does not expressly disclose wherein the display control unit displays an image including the three-dimensional image in a case where the three-dimensional image is inhibited from being displayed at the display unit at a time of the change of the state of the vehicle.  However, Ohno teaches this limitation (Fig. 7 and Column 13, Lines 4-30, i.e. completing the image by different angles when only partial information are displayed).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ohno into the invention of Sabelstrom in order to further improve the operator awareness to intuitively recognize the positional relation between the vehicle and its surrounding (see the paragraph bridging Columns 1 and 2 of Ohno). 
Sabelstrom does not expressly disclose wherein the display control unit displays the three-dimensional image with a viewpoint from one of an obliquely upper side and a lateral side at a time of the change of the state of the vehicle.  However, Ohno teaches this limitation (Fig. 7).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ohno into the invention of Sabelstrom in order to further improve the operator awareness to intuitively recognize the positional relation between the vehicle and its surrounding (see the paragraph bridging Columns 1 and 2 of Ohno). 
With respect to claim 16, Sabelstrom does not expressly disclose an identification unit identifying a viewpoint of the three-dimensional image with which a plurality of parts of the three-dimensional image corresponding to a plurality of portions of the vehicle operated as the change of the state of the vehicle is displayable in a case where the plurality of portions of the vehicle is operated while the vehicle height is changing, wherein the display control unit displays the three-dimensional image with a viewpoint identified by the identification unit at the display unit.  However, Ohno teaches this limitation (e.g. abstract, variable viewpoint).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ohno into the invention of Sabelstrom in order to further improve the operator awareness to intuitively recognize the positional relation between the vehicle and its surrounding (see the paragraph bridging Columns 1 and 2 of Ohno). 
With respect to claim 17, Sabelstrom further discloses wherein the plurality of portions of the vehicle operated as the change of the state of the vehicle includes at least one of a headlamp, a fog lamp, a side door, and a tailgate (¶ 23, “various control lamps, for example indicators, full-beam headlights, etc.”).
Allowable Subject Matter
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  Claim 9 is objected to for its dependency on the rejected base claim, but would be otherwise allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The allowable subject matter found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669